In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, entered' January 5, 1967, which denied the application after a hearing. Order affirmed. In our opinion, the Criminal Term properly confined the hearing to the sole question of pretrial publicity (People v. Sepos, 16 N Y 2d 662) and, as to that, appellant failed to demonstrate facts sufficient to warrant the granting of the relief sought (cf. People v. Di Piazza, 24 N Y 2d 342; compare People v. Ryan, 28 A D 2d 916, with People v. Santana, 31 A D 2d 904, revd. 25 N Y 2d 827). Christ, Acting P. J., Rabin, Hopkins, Munder and Latham, JJ., concur.